In granting summary judgment for the county, the trial court, citing to R.C. 2744.02, concluded that the county owed no statutory duty to the plaintiff under R.C. 2921.44(C)(3). The majority correctly points out that R.C. 2744.02 was not in effect at the time of the events giving rise to the cause of action, and is not to be given retrospective application. Thus, this statute cannot be a basis upon which the county's liability is precluded.
Notwithstanding the inapplicability of the protections provided a county under R.C. 2744.02, the trial court correctly found an absence of any civil statutory duty owed to Stoyer by the county. R.C. 2921.44(C)(3), cited by Stoyer as the source of the county's civil statutory duty, imposes criminal liability on a person in charge of a detention facility for his negligent failure to prevent physical harm to a prisoner by another prisoner. This statute is part of the criminal code and is intended to deter an officer from neglecting his duties by providing criminal sanctions for such failure. R.C. 2921.44(C)(3) does not also establish a civil liability for such failure and cannot be so construed. A criminal statute which does not purport to create civil liability but merely provides for the security and welfare of prisoners by the imposition of criminal sanctions for an officer's dereliction of duty is not to be construed as establishing a statutory civil liability. See Eisenhuth v.Moneyhon (1954), 161 Ohio St. 367, 53 O.O. 274, 119 N.E.2d 440, paragraph three of the syllabus. The duty asserted by Stoyer under R.C. 2921.44(C)(3) is simply a declaration of the common-law duty of due care on a case-by-case basis. See Justice
v. Rose (1957), 102 Ohio App. 482, 3 O.O. 2d 39, 144 N.E.2d 303.
Although the trial court was correct in finding that the county had no statutory duty to Stoyer, the granting of summary judgment was error. In order to fully ascertain the county's liability in tort, both common-law and statutory duties must be addressed.Heckert v. Patrick (1984), 15 Ohio St.3d 402, 15 OBR 516,473 N.E.2d 1204. Here, the trial court failed to consider the common-law duty of the county. On that basis, this court must reverse the trial court's granting of summary judgment. A genuine issue of material fact exists as to whether the county owed a common-law duty to Stoyer under the facts of this case and, if so, whether such duty was breached by the county.